                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                        CRIMINAL ACTION

VERSUS                                                                      No. 17-201

CURTIS JOHNSON, JR.                                                       SECTION I

                                ORDER & REASONS

      Defendant Curtis Johnson, Jr. has moved 1 to exclude the government’s

proposed DNA evidence against him, which it alleges ties him to a bandana recovered

after the killing of Hector Trochez. The Court will address the admissibility of that

evidence at trial.

      In the course of briefing and arguing the issue, Johnson has also objected to

the appearance of Mark Perlin at trial (or during an evidentiary hearing). Johnson

describes Perlin as “the founder and CEO [of Cybergenetics], the company that

manufactures the TrueAllele software” used to analyze the DNA sample at issue. 2

Johnson argues that because “[t]he government did not properly disclose Mr. Perlin

as an expert . . . it is improper for the government to rely on his testimony in support

of DNA analysis that he did not perform.” 3 Johnson adds that Perlin’s affidavit,

submitted not in compliance with the parties’ agreed-upon scheduling order, but as




1 R. Doc. No. 1243.
2 R. Doc. No. 1293, at 1 (reply).
3 Id.
an exhibit to the government’s opposition 4 to the motion, “should be excluded as

untimely . . . pursuant to Rule 16 of the Federal Rules of Criminal Procedure.” 5

      The government does not dispute that Perlin was not timely disclosed as a

potential expert, and has repeatedly responded by arguing that (1) it did not intend

to call Perlin as a witness during trial, 6 and (2) the fact Perlin was never disclosed as

a witness does not prohibit him from testifying (or the government from relying on

his affidavit) during an evidentiary hearing where his “affidavit meets Rule 16’s

requirement of a ‘written summary’” and where “Johnson will have sufficient time to

prepare for [Perlin’s] testimony.” 7

      In light of the fact that the Daubert hearing will be held during trial, and given

the apparent possibility that the government may, despite its earlier statements to

the contrary, call Perlin at trial, the Court finds it appropriate to evaluate whether

Rule 16 requires that Perlin be excluded from testifying either during any evidentiary

hearing or during trial. As explained below, the Court concludes that it does not.

      The Court begins by noting that neither Johnson nor the government have

been clear about when they believe Perlin should have been disclosed. 8 However,

because the government does not argue that it timely disclosed Perlin as a potential



4 R. Doc. No. 1277 (opposition); R. Doc. No. 1277-1 (“Declaration of Mark W. Perlin”).
5 R. Doc. No. 1293, at 1–2.
6 See R. Doc. No. 1422, at 1 (arguing that the government may rely on Perlin’s

testimony “without calling [him] as a witness at trial”); R. Doc. No. 1413, at 1 (minute
entry for status conference held June 18, 2021, in which “[t]he government reiterated
that it does not intend to call Mark W. Perlin at trial”)
7 R. Doc. No. 1410, at 2.
8 See, e.g., R. Doc. No. 1293, at 2 (Johnson’s reply, arguing only that “Perlin was not .

. . disclosed as an expert.”).
                                            2
expert witness, the Court will assume that it did not and, in doing so, violated Federal

Rule of Criminal Procedure 16, which imposes a host of disclosure requirements.

         A “district court has wide discretion when determining what sanctions, if any,

to impose for a Rule 16 violation.” United States v. Chesser, 795 F. App’x 242, 245

(5th Cir. 2019) (citing United States v. Dvorin, 817 F.3d 438, 453 (5th Cir. 2016)). “In

exercising this discretion, the district court should consider factors such as the

reasons why disclosure was not made, the prejudice to the opposing party, the

feasibility of rectifying that prejudice by granting a continuance, and other relevant

circumstances.” United States v. Bentley, 875 F.2d 1114, 1118 (5th Cir. 1989) (citing

United States v. Sarcinelli, 667 F.2d 5 (5th Cir. 1982)). A court “should impose the

least severe sanction that will accomplish the desired result.”       United States v.

Swenson, 894 F.3d 677, 684 (5th Cir. 2018) (quoting Sarcinelli, 667 F.2d at 7)

(reversing the district court’s dismissal of the case against a defendant as a sanction

for the government’s repeated disclosure violations because it was not the least severe

sanction).

         Here, no party has argued—nor is there any evidence to suggest—that the

government’s failure to timely disclose Perlin as a potential witness was intentional.

The government explains that it did not disclose Perlin because it “did not intend to

use [his] testimony” prior to the filing of the instant motion. 9 While the government’s

initial plan not to call Perlin may be questionable, its decision not to disclose an

expert it did not intend to use makes sense. However shortsighted the decision may



9   R. Doc. No. 1410, at 2.
                                            3
have been, it was not the sort of prosecutorial misconduct that occasionally forms the

basis of Rule 16 violations.

         More importantly, Johnson was not significantly prejudiced by the

government’s error. He has had significant time to prepare for Perlin’s testimony.

Indeed, he has long been aware that the government would seek to use DNA evidence

against him—the instant motion was filed in November of 2020, and Johnson has had

access to Perlin’s comprehensive affidavit since the government attached it to its

opposition filed in December, more than seven months ago. Moreover, Johnson has

had his own DNA expert for some time and was clearly aware of the DNA evidence

the government seeks to introduce at trial. At worst, the government’s non-disclosure

of Perlin and its subsequent statements that it did not intend to call him deprived

Johnson of some time to prepare a response specific to Perlin. And the Court doubts

that there is much prejudice in that. After all, no one has argued that Perlin, the

founder of Cybergenetics, is unqualified to offer an opinion on the reliability of his

company’s software.

         Furthermore, whatever prejudice has occurred could easily be remedied

through a continuance, allowing Johnson’s team more time to prepare for Perlin’s

testimony. While the Court would be inclined to impose a continuance here, Johnson

has indicated to the Court that he does not desire one in the event Perlin is allowed

to testify. 10




10   See R. Doc. No. 1425.
                                          4
      To sum it up: The government does not dispute that it failed to disclose Perlin,

nor does it argue that it did not need to do so. But its reasons for failing to disclose

him are understandable and devoid of any hint of intentional wrongdoing. More

importantly, the Court sees little in the error that prejudices Johnson. And whatever

prejudice did occur could easily be remedied by a continuance—which Johnson does

not want.

      Accordingly, the Court has little difficulty concluding that it would be

inappropriate to exclude Perlin from the trial—or for that matter, any evidentiary

hearing—due to the government’s Rule 16 violation. And, because Johnson does not

want a continuance, the most obvious and least severe sanction, the Court concludes

that no sanction is warranted. Therefore,

      IT IS ORDERED that to the extent Johnson’s motion seeks exclusion of Perlin

from any proceedings on the basis of the government’s failure to disclose him, the

motion is DENIED. In all other respects, the motion remains pending.


      New Orleans, Louisiana, July 14, 2021.


                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE




                                           5
